Citation Nr: 9923024	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  94-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 to June 1959, 
and from August 1959 to August 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1993 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In a decision dated July 30, 1996, the Board 
denied service connection for multiple sclerosis on the 
merits.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 1997, counsel for the appellant and VA filed a 
"Joint Motion for Remand and to Stay Further Proceedings," 
pending a ruling on the motion.  An Order of the Court dated 
in June 1997 granted the motion and vacated the Board's 
decision of July 1996.  In March 1998, the Board remanded the 
case for further development, readjudication and disposition 
in accordance with the Court's Order.  The RO, after 
readjudicating the claim based on the requested development 
in the March 1998 Remand, continued its denial of the 
veteran's service-connection claim.  The case has returned to 
the Board for appellate review.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, multiple 
sclerosis was first manifested during his active duty 
service.


CONCLUSION OF LAW

Multiple sclerosis was incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for multiple 
sclerosis is plausible and capable of substantiation, and 
thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  

In this regard, the Board notes that the veteran's original 
service medical records are not available and may have been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the service 
medical records.  Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The 
Board is also under a duty to advise the claimant to obtain 
other forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).  The NPRC has indicated that 
there were no records available, and all available 
alternatives have been attempted.  Therefore, the Board is 
satisfied that all available relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

Factual Background

Records from Douglas Aircraft Company, Inc., reveal that the 
veteran was employed with that organization in 1967 and 1968.  
In March 1967, the veteran completed a personal history 
record in which he indicated that he had previously 
experienced a broken nose, a head injury, a skull fracture, 
and kidney trouble. The veteran further indicated that he had 
last seen a doctor in 1966 for a kidney infection.  Upon 
examination, no abnormality was found.  These records further 
disclose that the veteran sought treatment for lacerations of 
his left index finger and head as well as a low back injury 
during his employment.
 
February 1967 records from Lee E. Bockhacker, M.D., indicate 
that the veteran had an epidermal inclusion cyst in the pinna 
region of his left ear.  These records further reveal that 
the veteran's cyst was surgically removed.
 
February 1972 records from Pacific Hospital of Long Beach 
reveal that the veteran complained of experiencing headaches, 
vertigo, and vertigo bordering on syncope.  Upon examination, 
there was direct and consensual constriction of the veteran's 
eyes to light and the fundi appeared to be very hyperemic.  
No wideness of the optic disc was noted, but there was a 
rather reddened haze over the optic artery that obscured both 
lateral perimeters of the optic disc.  In addition, there was 
a mild degree of discomfort over the supraorbicular notch of 
the right eye, and a moderate degree of pain with pressure 
over the right supraorbicular and infraorbicular areas as 
well as some mild tenderness over the right mastoid area.  
Deep tendon reflexes were physiological, and neurological 
tests were not remarkable.  An electroencephalogram was 
normal.  Diagnoses of hypoxia due to vestibular phenomena 
with bronchitis and asthma as well as cervical discogenic 
disease were recorded.
 
Two days after the above examination was conducted, the 
veteran reported that he was hit in the head with a baseball 
two years previously and that he experienced dizziness and 
frontal headaches for the prior eight months.  The veteran 
also disclosed that he experienced blurred vision and a 
decreased ability to concentrate.  Upon examination, the 
veteran was alert as well as oriented and his head was 
normocephalic.  The veteran's pupils were equal and reacted 
to light and his extraocular muscles were intact.  No 
nystagmus, papilledema, or facial asymmetry was found.  
Sensations over the veteran's face were intact as was his 
hearing.  His upper extremities were symmetrical, and were 
without deformity, sensory deficit or motor deficit.  No 
pronator drift was elicited and alternating movements were 
done well.  The veteran's lower extremities were symmetrical 
without any deformities, atrophies, or sensory or motor 
deficits.  Cervical x-rays disclosed slight displacement of 
C3 on C4.  In addition, a brain image did not reveal any 
abnormality and a pulmonary function study was consistent 
with asthma and bronchitis rather than pulmonary emphysema.  
Lastly, an electroencephalographic study did not reveal any 
abnormality.  The examiner opined that the veteran's problems 
may have been primarily vestibular in nature.  The examiner 
also noted that there was a possibility that the veteran's 
minimal cervical spine disease was responsible for the 
veteran's symptoms.
 
A 1974 VA hospital summary shows that the veteran was 
hospitalized for 30 days due to a loss of vision over the 
prior three years and a sensation of numbness as well as 
paresthesia in his arms and legs.  Upon examination, the 
veteran's right pupil artery was smaller than his left and 
they both reacted to light.  A spinal tap showed a clear 
spinal fluid and normal opening pressure.  Protein 
immunoelectrophoresis of the spinal fluid showed an increase 
of IGG without corresponding serum changes, which was highly 
suggestive of multiple sclerosis or compatible with multiple 
sclerosis.  The veteran was placed on an ACTH course of 
therapy and he reported experiencing a marked decrease of his 
paresthesia.  The veteran's vision, however, did not change.  
A diagnosis of multiple sclerosis was recorded.
 
A May 1977 statement from Charles D. Lyons indicates that he 
had known the veteran since 1968 and that the veteran's 
eyesight began to deteriorate in the latter part of 1970.  
Mr. Lyons further revealed that the veteran began to 
experience dizzy spells and headaches shortly after his 
eyesight began to deteriorate.
 
A September 1977 statement from Max Rodin, M.D., indicates 
that the veteran reported experiencing poor vision in his 
right eye in August 1973.  Upon examination, the veteran's 
visual acuity was 20/40 in his right eye and 20/25 in his 
left eye.  The veteran's right eye fundus was suggestive of 
temporal optic atrophy and relative paracentral scotoma of 
this eye was found.  Dr. Rodin diagnosed mild optic nerve 
atrophy of the right eye.
 
A September 1977 statement from Ronald B. Cameron, M.D., 
stated that he examined the veteran in June and September 
1971.  During the first examination, the veteran reported 
that he experienced headaches while reading and that his 
right eye visual acuity had decreased during the previous two 
years.  Upon examination, the veteran's best corrected visual 
acuity was 20/25 in his right eye and 20/20 in his left eye.  
The veteran's refractive error consisted of mild 
hypermetropia in each eye.  The remainder of the examination 
was normal except for a small area in the veteran's left eye 
which looked like scarring from an old chorioretinitis.  
During the second examination, the veteran reported that he 
had been struck by a baseball over his right eye two years 
previously and that he had experienced some decrease in 
vision as well as headaches for a few days after that 
episode.  The examination conducted at that time revealed 
results that were similar to those obtained during the June 
1971 examination.

Social Security Administration records disclose that the 
veteran was seen by William K. Walker, M.D., in December 1974 
and January 1975 for multiple sclerosis.  During this time, 
the veteran reported experiencing muscle spasms and weakness 
of his left arm and a loss of visual acuity.  Diagnoses of 
multiple sclerosis and a loss of visual acuity not improved 
with lenses were recorded.  In July 1981, the veteran was 
treated by Mark A. Judge, M.D., for poor bilateral visual 
acuity.  At that time, the veteran had bilateral optic nerve 
pallor and slight constriction of the visual field of the 
right eye.  Dr. Judge noted that the veteran had multiple 
sclerosis and visual problems due to an optic neuritis which 
could not be helped with treatment.  In September 1981, the 
veteran was examined by William W. Emmot, M.D.  The 
assessment was multiple sclerosis by history diagnosed at the 
VA hospital in 1974 with residual ataxia of gait was 
recorded.

During an October 1983 personal hearing, the veteran 
testified that he had experienced dizzy spells, blurred 
vision, and muscle spasms in his lower extremities during his 
first period of active service.  The veteran further stated 
that he had experienced difficulty with temperature changes, 
rashes, pain in his feet, and problems with depth perception 
as well as color blindness during his second period of active 
service.  Lastly, the veteran indicated that he had 
experienced a loss of sensation in his right arm, dizziness, 
muscle weakness, and problems with his genitourinary system 
including hematuria and bladder incontinence during the seven 
years following his separation from active service.  The 
veteran's wife testified that the appellant developed bumps 
on his hands, feet, and other areas of his body in 1961.  She 
further disclosed that the veteran had problems with his 
visual acuity that were not helped by glasses and that he 
became short-tempered during the seven years following his 
separation from active service.
 
An August 1992 statement from Orville and Patsy Carter 
indicates that they saw the veteran in June 1967 and that he 
was very thin and clumsy at that time.  The Carters stated 
that the veteran informed them at that time that he 
experienced nausea and doctors did not know the cause of this 
symptom.  The veteran reportedly also told the Carters in 
1967 that he had been told during active service that he had 
poor depth perception which was locking him out of his 
career.  Lastly, the Carters indicated that the veteran 
currently manifested similar symptoms, including losing his 
balance, blindness, and difficulty walking.
 
An August 1992 statement from Samuel Y. Ho, M.D., indicates 
that he had seen the veteran on an outpatient basis on a 
number of occasions during the prior two and one-half years 
and that he was very familiar with the veteran's underlying 
medical conditions, especially his chronic obstructive 
pulmonary disease and multiple sclerosis.  Dr. Ho stated that 
the symptoms and characteristics described by Orville and 
Patsy Carter in their August 1992 statement were consistent 
with the diagnosis of multiple sclerosis.  Lastly, Dr. Ho 
opined that based upon the Carters' August 1992 letter, the 
veteran's past history, and his treatment of the appellant, 
that the Carters' description of the veteran in June 1967 was 
quite accurate and consistent with a diagnosis of multiple 
sclerosis, even though he was not familiar with the veteran 
in 1967.
 
During a May 1993 personal hearing, the veteran testified 
that he had failed a depth perception test during a flight 
physical in the spring of 1958 and that he had experienced a 
"rocking" sensation after flying during his first period of 
service.  The veteran further stated that he had experienced 
soreness and burning of his feet as well as difficulty 
walking during his second period of service.  The veteran 
also noted that he had been informed that he had vision loss 
in his right eye while working at Douglas Aircraft Company, 
Inc.  Lastly, the veteran testified that he had experienced 
blurry vision, incontinence, and a back injury within seven 
years following his separation from active service and that 
he had been legally blind for the last eight to nine years.
 
In a February 1998 statement Anthony Lynn, M.D., stated that 
he first treated the veteran in August 1974.  Although most 
of Dr. Lynn noted that most of his records were lost he did 
have a note indicating a diagnosis of bilateral maculopathy 
and bilateral optic atrophy greater in the right eye.  

In December 1998, a VA examiner evaluated the veteran in 
order to provide a medical opinion as to when multiple 
sclerosis first became manifest.  The examiner reviewed the 
medical history, and while he was not required to appear the 
veteran appeared for an examination.  The physician reviewed 
the record, to include particularly prior neurological 
reports and data from nonneurological examinations, MRI 
studies, and electromyogram and nerve conduction reports.  
The examiner then provided the following opinions:
 
The examiner noted that after reviewing and reading the 
record thoroughly, and after interviewing the veteran, the 
two following symptoms were of particular interest.  One was 
the fact that he could not pass his flight physical in 1957 
(the veteran testified previously that the physical was in 
1958) due to eye trouble.  At that time, apparently, the 
veteran had poor depth perception and difficulty with color 
vision, even though a color chart (perhaps American Optical) 
examination was normal.  The veteran claimed that he had 
difficulty with color vision.  At that time, he could not 
line up two objects for depth perception.  He had failed in 
both of these.  It was quite possible that this may have 
represented the first evidence of an optic neuritis.  The 
examiner was not sure, however, which eye was defective, if 
at all. Nevertheless, the symptom of difficulty with color 
perception and depth perception could well have constituted 
the first evidence of optic neuritis.  

A second symptom was also noteworthy.  This was one of 
burning in right hand numbness and clumsiness and a burning 
sensation in both hands and legs.  This was in 1960.  He 
claimed that he was at Travis Air Force Base at that time.  
Again, there was no neurological evaluation to correspond to 
this symptom.  This symptom was a little bit more difficult 
to interpret.  Burning can occur from a number of unrelated 
causes.  However, one cause of burning could well have been a 
cervical spinal cord demyelination.  A cervical cord 
demyelination had indeed been demonstrated very recently when 
an MRI was obtained within the past few months.  The examiner 
looked at the MRI.  The location of this cervical spinal cord 
demyelination may well have a symptom equivalent consisting 
of tingling or burning sensation in the hands and feet.  The 
examiner noted that, in a July 1998 VA examination, an 
examiner indicated that the veteran had tingling in his lower 
extremities and back when he bent his head (a so called 
Lhermitte's sign).  This again is due to demyelination in 
cervical spinal cord.  The veteran, in the early days of the 
first experience of this symptom, may have used words such as 
burning or tingling to describe symptom equivalents arising 
from a spinal cord lesion such as demyelination. 

Based on the history provided by the veteran and the evidence 
found in the record by other observers (both nonmedical and 
medical and during hearing statements), the examiner believed 
that the two distinct symptoms previously discussed could 
have well represented the onset of multiple sclerosis.  The 
examiner agreed that a neurological examination at that time 
or a neurological test would have been more convincing of 
this connection between symptoms and possible onset of 
multiple sclerosis.  Nevertheless, even if one were 
available, at that time medicine lacked the techniques to 
measure them.  

Therefore, the examiner suggested that these two symptoms be 
given credence.  While they do not provide unequivocal 
evidence, they do suggest that those symptoms may well have 
been traceable to the onset of multiple sclerosis.

Analysis

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. § 1131.

If the veteran served continuously for ninety or more days 
during peacetime, and if multiple sclerosis became manifest 
to a degree of 10 percent or more within seven years from the 
date of the veteran's termination of such service, such 
disease would be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  Finally, service 
connection may also be granted for disability initially 
diagnosed after service when shown to be related to service.  
38 C.F.R. § 3.303(d).

In this case, the service medical records are missing, and 
attempts to locate or replace them have been unsuccessful.  
Nevertheless, while service connection may be granted based 
on competent post service evidence, it is well to observe 
that contemporaneously recorded clinical evidence does not 
reveal any complaints or findings pertaining to multiple 
sclerosis prior to 1974, when the veteran reported a three 
year history of vision difficulties.  Three years prior to 
1974 is, of course, 1971, and a time outside the boundary for 
application of the presumptive law provided at 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137.

Despite these factors, however, the Board finds, after 
carefully reviewing the evidence of record, that service 
connection for the veteran's multiple sclerosis is warranted.  
In this regard, in December 1998 a VA examiner concluded, 
after carefully reviewing all of the evidence, that the 
record suggested that the symptoms described in service may 
well have been traceable to the onset of multiple sclerosis.  
While the examiner noted that his opinion was not based on 
unequivocal evidence, the Court has held that the use of 
cautious language does not always express inconclusiveness in 
a doctor's opinion on etiology. ."  Mattern v. West, 12 Vet. 
App. 222, 226-27 (1999) (quoting Lee v. Brown, 10 Vet. App. 
336, 339 (1997)).  Furthermore, an "etiological opinion 
should be viewed in its full context, and not characterized 
solely by the medical professional's choice of words."  Id.  
Thus, the Board finds that the December 1998 VA medical 
opinion has great probative value. 

The veteran has provided lay evidence that while on active 
duty he began to develop symptoms, which, as discussed below, 
are shown to be early manifestations of multiple sclerosis.  
Specifically, he developed eye trouble around 1957 or 1958, 
and a burning and tingling sensation in his extremities in 
1961.  The Board notes that the veteran is competent to 
provide an account of his symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran has also 
submitted lay statements of friends and family members who 
observed that during the 1960s and early 1970s, the appellant 
experienced tiredness, weakness, weight loss, and blurred 
vision.  Similarly, after considering the history provided by 
lay affiants, Dr. Ho, concluded that the veteran's symptoms 
likely dated back to 1967, within the presumptive period. 

It is significant to point out that there is no competent 
evidence of that specifically rebuts the foregoing evidence.  
The Board may reject a claimant's medical evidence only on 
the basis of other independent medical evidence.  See Thurber 
v. Brown, 5 Vet. App. 119, 122 (1993).  Thus, without 
competent independent medical evidence to the contrary, the 
Board finds the evidence of record credible.

Therefore, after resolving reasonable doubt in the veteran's 
favor the Board finds that multiple sclerosis was first 
manifested during the veteran's service in the late 1950s and 
early 1960s.  Hence, service connection for multiple 
sclerosis is warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  


ORDER

Entitlement to service connection for multiple sclerosis is 
granted.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

